Fish, C. J.
The purchaser of shares of corporate stock, the price of which he had paid in advance, brought an action against the seller to require him to specifically' perform the contract by delivering the stock. The only prayers of the original petition were that the defendant be enjoined from selling or disposing of the stock, and that he be required to deliver the same to petitioner in accordance with the contract. On the trial the petition was amended by allegations to the effect that the defendant had rendered specific performance of the contract impossible, by reason of his transfer and assignment of the stock in question to other persons, and because of his removal, since the institution and service of this suit, from the jurisdiction of the court, and therefore that a decree for specific performance against him could not be enforced; and accordingly, the petitioner prayed for a recovery of damages for a *583breach of the contract by the defendant to deliver the stock. A verdict was rendered in behalf of-the petitioner for damages, and the defendant’s motion for a new trial was overruled, the same being on the sole ground that the verdict was without evidence to support it. Held, that the Court of Appeals, and not the Supreme Court, has jurisdiction to review the judgment refusing a new trial.
No. 2150.
June 15, 1921.
Complaint. Before Judge Hodges. Clarke superior court. May 29, 1920.
Oreen & Michael, for plaintiff in error.
Erwin, Erwin & Nix, contra.

Transferred to the Court of Appeals.


All the Justices concur.